
	

114 HR 5360 IH: Welfare Reform and Upward Mobility Act
U.S. House of Representatives
2016-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5360
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2016
			Mr. Jordan (for himself, Mr. Meadows, Mr. DesJarlais, Mr. Gohmert, and Mr. Chabot) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committees on Agriculture, Energy and Commerce, Financial Services, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To help individuals receiving assistance under means-tested welfare programs obtain
			 self-sufficiency, to provide information on total spending on means-tested
			 welfare programs, to provide an overall spending limit on means-tested
			 welfare programs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Welfare Reform and Upward Mobility Act. 2.Table of contentsThe table of contents of this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				TITLE I—Reporting of means-tested welfare spending in president’s budget submission
				Sec. 101. Additional information in President’s budget submission.
				Sec. 102. Additional information from State recipients of means-tested welfare spending.
				Sec. 103. Definition of means-tested welfare spending.
				TITLE II—Modifications to supplemental nutrition assistance program
				Sec. 201. Work requirements for able-bodied adults without dependents.
				Sec. 202. Work activation program for adults with dependent children.
				TITLE III—Preparing More TANF Recipients for Work
				Sec. 301. Work preparation program.
				Sec. 302. Changes to mandatory work requirements.
				TITLE IV—Modification to means-tested housing programs
				Sec. 401. Definitions.
				Sec. 402. Repeal of means-tested housing programs.
				Sec. 403. Authorization of appropriations.
				Sec. 404. Grants to States.
				Sec. 405. State recipient reports.
				Sec. 406. Research.
				Sec. 407. Rule of construction.
				TITLE V—Prohibition on funding of abortion
				Sec. 501. Prohibition on funding for abortions.
				Sec. 502. Prohibition on funding for health benefits plans that cover abortion.
				Sec. 503. Prohibition on tax benefits relating to abortion.
				Sec. 504. Construction relating to separate coverage.
				Sec. 505. Construction relating to the use of non-Federal funds for health coverage.
				Sec. 506. Treatment of abortions related to rape, incest, or preserving the life of the mother.
		IReporting of means-tested welfare spending in president’s budget submission
 101.Additional information in President’s budget submissionSection 1105(a) of title 31, United States Code, is amended by adding at the end the following:  (40)the total level of means-tested welfare spending (as defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622)) by the Federal Government and the total level of means-tested welfare spending by all State and local governments and the Federal Government for the most recent fiscal year for which such data is available and estimated levels for the fiscal year during which the budget submission of the President is made, for the fiscal year beginning on October 1 of the calendar year during which the budget submission is made, and for each of the 9 ensuing fiscal years..
 102.Additional information from State recipients of means-tested welfare spendingFor each of fiscal years 2018 through 2028, each State that receives means-tested welfare spending (as defined in section 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622), as amended by this Act) by the Federal Government shall submit to the Director of the Congressional Budget Office an annual report regarding the total amount of means-tested welfare spending by the State for the fiscal year.
 103.Definition of means-tested welfare spendingSection 3 of the Congressional Budget Act of 1974 (2 U.S.C. 622) is amended by adding at the end the following:
				
					(12)
 (A)The term means-tested welfare spending— (i)means spending for any Federal program that is designed to specifically provide assistance or benefits exclusively to low-income Americans;
 (ii)does not include such a program if the program— (I)is based on earned eligibility;
 (II)is not need-based; (III)is a program designed exclusively or primarily for veterans of military service; or
 (IV)offers universal or near universal eligibility to the working population and their dependents; and (iii)includes community and economic development programs targeted to low-income communities or populations.
 (B)For purposes of subparagraph (A), the spending on the following Federal programs shall be means-tested welfare spending:
							(i)Cash and general programs
 (I)Supplemental Security Income. (II)Earned Income Tax Credit (Refundable Portion).
 (III)Refundable Child Credit. (IV)Temporary Assistance to Needy Families.
 (V)Title IV–E Foster Care. (VI)Title IV–E Adoption Assistance.
 (VII)General Assistance to Indians. (VIII)Assets for Independence.
								(ii)Medical
 (I)Medicaid. (II)State Children’s Health Insurance Program.
 (III)Indian Health Services. (IV)Consolidated Health Centers/Community Health Centers.
 (V)Maternal and Child Health. (VI)Healthy Start.
 (VII)Refundable Premiums and Out-of-Pocket Subsidies under the Patient Protection and Affordable Health Care Act (PPACA).
								(iii)Food
 (I)Food Stamps Program. (II)School Lunch Program.
 (III)Women, Infant and Children (WIC) Food Program. (IV)School Breakfast.
 (V)Child Care Food Program. (VI)Nutrition Program for the Elderly, Nutrition Service Incentives.
 (VII)Summer Food Service Program. (VIII)Commodity Supplemental Food Program.
 (IX)Temporary Emergency Food Program. (X)Needy Families.
 (XI)Farmer’s Market Nutrition Program. (XII)Special Milk Program.
								(iv)Housing
 (I)Section 8 Housing (HUD). (II)Public Housing (HUD).
 (III)State Housing Expenditures. (IV)Home Investment Partnership Program (HUD).
 (V)Homeless Assistance Grants (HUD). (VI)Rural Housing Insurance Fund (Agriculture).
 (VII)Rural Housing Service (Agriculture). (VIII)Housing for the Elderly (HUD).
 (IX)Native American Housing Block Grants (HUD). (X)Other Assisted Housing Programs (HUD).
 (XI)Housing for Persons with Disabilities (HUD). (v)Energy and utilities (I)Low-Income Home Energy Assistance.
 (II)Universal Service Fund—Subsidized Phone Service for Low-Income Persons. (III)Weatherization.
								(vi)Education
 (I)Federal Pell Grants. (II)Grants for improving basic programs operated by local educational agencies.
 (III)Federal TRIO Programs. (IV)Federal Supplemental Educational Opportunity Grants.
 (V)Programs for the education of migratory children. (VI)Gaining Early Awareness and Readiness for Undergraduate Programs (GEAR UP).
 (VII)Education for Homeless Children and Youth. (VIII)Leveraging Educational Assistance Partnership (LEAP) Program.
 (IX)Even Start. (vii)Training (I)Job Corps.
 (II)Youth Opportunity Grants. (III)Adult Employment and Training Activities.
 (IV)Senior Community Service Employment. (V)Employment and Training Program, of the Food Stamp Program or the Supplemental Nutrition Assistance Program.
 (VI)Workforce Investment Activities for Migrant and Seasonal Farmworkers. (VII)YouthBuild.
 (VIII)Workforce Investment Activities for Indians or Native Hawaiians. (viii)Services (I)Social Services Block Grant.
 (II)Community Services Block Grant. (III)Services for Refugees, Asylees, and Other Special Populations.
 (IV)State and Community Programs on Aging. (V)Legal Assistance Grants and Contracts.
 (VI)Family Planning Services. (VII)Emergency Food and Shelter.
 (VIII)Healthy Marriage Promotion and Responsible Fatherhood Grants. (IX)AmeriCorps VISTA.
								(ix)Child care and child development
 (I)Head Start (including Early Head Start). (II)Child Care and Development Block Grant (not under the Temporary Assistance to Needy Families Program).
 (III)Child Care and Development Block Grant (under the Temporary Assistance to Needy Families Program). (x)Community development (I)Community Development Block Grant.
 (II)Economic Development Administration. (III)Appalachian Regional Development.
 (IV)Empowerment Zones, Enterprise Communities, Renewal Communities. (V)Urban Development Block Grant.
 (C)For purposes of subparagraph (A), spending on the following Federal programs shall not be means-tested welfare spending:
 (i)The Social Security Disability Insurance program. (ii)Medicare.
 (iii)Retirement insurance benefits and survivor benefits under the Social Security program. (iv)Any program designed exclusively or primarily for veterans of military service.
 (v)Unemployment insurance benefits. (vi)Programs designed specifically to provide benefits to workers to compensate for job-related injuries or illnesses.
 (D)The term means-tested welfare spending includes the full cost of benefits and services provided under a program and the administrative costs for operating the program, subject to the limitations under subparagraph (E).
						(E)
							(i)
 (I)For purposes of this paragraph, only the refundable portion of the following tax credits shall be means-tested welfare spending:
 (aa)The earned income tax credit. (bb)The child tax credit.
 (cc)The making work pay tax credit. (II)For purposes of this paragraph, only the refundable portion of the premium and out-of-pocket health care subsidies to be paid under the Patient Protection and Affordable Health Care Act shall be means-tested welfare spending.
 (III)For purposes of this clause, the term refundable portion means the portion of the credit which is paid to an individual in excess of the amount of Federal income tax owed by the individual.
 (ii)For purposes of this paragraph, only the costs of the free and reduced price segments of the school lunch and school breakfast programs shall be means-tested welfare spending.
 (F)For purposes of this paragraph expenditures by State and local governments of funds that are— (i)obtained by the State and local government from taxes, fees, or other sources of revenue established by the State or local government; and
 (ii)are not received as any form of grant from the Federal Government, shall not be Federal means-tested welfare spending, without regard to whether such State and local expenditures take the form of contributions to a Federal program described in subparagraph (A) or listed in subparagraph (B).. IIModifications to supplemental nutrition assistance program 201.Work requirements for able-bodied adults without dependents (a)Declaration of policySection 2 of the Food and Nutrition Act of 2008 (7 U.S.C. 2011) is amended by adding at the end the following: Congress further finds that it should also be the purpose of the supplemental nutrition assistance program to increase employment, to encourage healthy marriage, and to promote prosperous self-sufficiency, which means the ability of households to maintain an income above the poverty level without services and benefits from the Federal Government..
				(b)Definitions
 (1)FoodSection 3(k) of the Food and Nutrition Act of 2008 (7 U.S.C. 2012(k)) is amended by inserting before the period at the end the following: , except that a food, food product, meal, or other item described in this subsection shall be considered a food under this Act only if it is an essential (as determined by the Secretary).
 (2)Supervised job searchSection 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012) is amended— (A)by redesignating subsections (t) through (v) as subsections (u) through (w), respectively; and
 (B)by inserting after subsection (s) the following:  (t)Supervised job searchThe term supervised job search means a job search program that has the following characteristics:
 (1)The job search occurs at an official location where the presence and activity of the recipient can be directly observed, supervised, and monitored.
 (2)The entry, time onsite, and exit of the recipient from the official job search location are recorded in a manner that prevents fraud.
 (3)The recipient is expected to remain and undertake job search activities at the job search center. (4)The quantity of time the recipient is observed and monitored engaging in job search at the official location is recorded for purposes of compliance with the work and work activation requirements of sections 6(o) and 30..
 (c)Work requirement for able-Bodied adults without dependentsSection 6(o) of the Food and Nutrition Act of 2008 (7 U.S.C. 2015(o)) is amended— (1)in paragraph (2)—
 (A)in the matter preceding subparagraph (A), by striking not less than 3 months (consecutive or otherwise) and inserting more than 1 month; (B)in subparagraph (C), by striking or at the end;
 (C)in subparagraph (D), by striking the period at the end and inserting ; or; and (D)by adding at the end the following:
							
 (E)participate in supervised job search for at least 8 hours per week.; (2)in paragraph (4), by adding at the end the following:
						
 (C)TerminationSubparagraph (A) shall not apply with respect to any fiscal year that begins after the effective date of the Welfare Reform and Upward Mobility Act.;
 (3)in paragraph (6)— (A)in the paragraph heading, by striking 15-percent and inserting 5-percent;
 (B)in subparagraph (A)(ii)(IV), by striking 3 months and inserting 1 month; and (C)in subparagraph (D), by striking 15 percent and inserting 5 percent; and
 (4)by adding at the end the following:  (8)Promoting workAs a condition of receiving supplemental nutrition assistance program funds under this Act, a State agency shall provide each individual subject to the work requirement of this subsection with the opportunity to participate in an activity selected by the State from among the options described in subparagraphs (B), (C), and (E) of paragraph (2).
 (9)Penalties for inadequate State performanceIf a State agency fails to fully comply with this section, including the requirement to terminate the benefits of individuals who fail to fulfill the work requirements described in paragraph (2) during a fiscal quarter, the funding allotment of the State for the supplemental nutrition assistance program shall be reduced by 10 percent for the quarter that begins 180 days after the first day of the quarter in which the noncompliance occurred..
 202.Work activation program for adults with dependent childrenThe Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) is amended by adding at the end the following:
				
					30.Work activation program for adults with dependent children
 (a)DefinitionsIn this section: (1)Eligible participantThe term eligible participant means an individual who, during a particular month, is—
 (A)a parent in a household with dependent children; (B)at least 19, and not more than 55, years of age;
 (C)not disabled; (D)a member of a household in which 1 or more parents or children receive supplemental nutrition assistance program benefits in the month;
 (E)a member of a household that received supplemental nutrition assistance program benefits for more than 3 months in the year; and
 (F)employed less than 100 hours in the month. (2)Married couple householdThe term married couple household means a household that includes 2 eligible participants who are married to each other and have dependent children.
 (3)Successful engagement in work activationThe term successful engagement in work activation means— (A)in the case of an individual who is eligible and required to participate in interim work activation, performance during the month that fulfills the activity and hour requirements of subsection (c);
 (B)in the case of an individual who is required to participate in full work activation, performance during the month that fulfills the activity and hour requirements of subsection (d); and
 (C)in the case of an individual who meets the eligibility criteria described in subsection (e)(1), performance that fulfills the activity and hour requirements of that subsection.
 (4)Work and work preparation activitiesThe term work and work preparation activities means— (A)unsubsidized employment;
 (B)subsidized private sector employment; (C)subsidized public sector employment;
 (D)work experience (including work associated with the refurbishing of publicly assisted housing) if sufficient private sector employment is not available;
 (E)on-the-job training; (F)job readiness assistance;
 (G)a community service program; (H)vocational educational training (not to exceed 1 year with respect to any individual);
 (I)job skills training directly related to employment; (J)education directly related to employment, in the case of a recipient who has not received a high school diploma or a certificate of high school equivalency;
 (K)satisfactory attendance at secondary school or in a course of study leading to a certificate of general equivalence, in the case of a recipient who has not completed secondary school or received such a certificate;
 (L)the provision of child care services to an individual who is participating in a community service program;
 (M)workfare under section 20; and (N)supervised job search.
								(b)Work activation program
 (1)In generalAs a condition of receiving supplemental nutrition assistance program funds under this Act, a State agency shall be required to operate a work activation program for eligible participants.
							(2)Special rules for married couple households
 (A)In generalIn the case of eligible participants who are spouses in a married couple household— (i)the work activation requirement of this section shall apply only if the sum of the combined current employment of both spouses is less than 100 hours per month; and
 (ii)both spouses shall be considered to have achieved successful engagement in the work activation program if either spouse fulfills the work activation requirements described in subsection (c), (d), or (e)(1).
 (B)Total required hoursThe total combined number of hours of required work and work preparation activities for both spouses in a married couple household shall not be greater than the total number of hours required for a single head of household.
 (C)RequirementIn carrying out this section, a State agency shall ensure that, for any month— (i)the proportion that—
 (I)the number of married couple households that are required to participate in work activation under this section in a month; bears to
 (II)the number of all households that are required to participate in work activation under this section in the same month; is not greater than—
 (ii)the proportion that— (I)the number of all married couple households with eligible participants in the month; bears to
 (II)the number of all households with eligible participants in the same month. (c)Short-Term interim work activation (1)In generalA State agency may require eligible participants who meet the criteria in paragraph (2) to engage in—
 (A)interim work activation as described in this subsection; or (B)full work activation as described in subsection (d).
 (2)EligibilityA State agency may require an eligible participant to participate in interim work activation instead of full work activation if the eligible participant has not engaged in work activation under this section in the preceding 3 years.
 (3)Required job searchA participant in interim work activation shall be required— (A)to participate in supervised job search for at least 6 hours per week; and
 (B)to engage in such additional activities as the State agency may require. (4)Time limit on interim work activation (A)In generalAn eligible participant shall not participate in interim work activation for more than 3 months.
 (B)Additional timeAfter an eligible participant has participated in interim work activation for 3 months, the State agency shall require the eligible participant—
 (i)to maintain at least 100 hours of employment per month; or (ii)to participate in full work activation.
									(d)Full work activation
 (1)In generalAs a condition of receiving supplemental nutrition assistance program funds under this Act, a State agency shall require all or part of the eligible participants in the State to engage in full work activation under this section.
 (2)RequirementsAn eligible participant who is required to participate in full work activation in a month shall be required to engage in 1 or more work and work preparation activities for an average of 100 hours per month.
 (3)LimitationOf the total number of required hours described in paragraph (2), not fewer than 20 hours per week shall be attributable to an activity described in subparagraph (A), (B), (C), (D), (E), (F), (G), (H), (L), (M), or (N) of subsection (a)(4).
 (4)Participation in community service or workfareAt least 10 percent of the eligible participants that a State requires to participate in full work activation under this section shall be required to participate in activities described in subparagraph (D), (G), or (M) of subsection (a)(4).
 (5)Work activation not employmentOther than unsubsidized employment described in subsection (a)(4)(A), participation in work and work preparation activities under this section shall not be—
 (A)considered to be employment; or (B)subject to any law pertaining to wages, compensation, hours, or conditions of employment under any law administered by the Secretary of Labor.
 (6)Additional required activityExcept as provided in subsection (g), nothing in this section prevents a State from requiring more than 100 hours per month of participation in work and work preparation activities.
							(e)Limitations and special rules
 (1)Single teen head of household or married teen who maintains satisfactory school attendanceFor purposes of determining monthly participation rates under this section, an eligible participant who is married or a head of household and who has not attained 20 years of age shall be considered to have completed successful engagement in work activation for a month if the eligible participant—
 (A)maintains satisfactory attendance at secondary school or the equivalent during the month; or (B)participates in education directly related to employment for an average of at least 20 hours per week during the month.
								(2)Limitation on number of persons who may be treated as engaged in work activation by reason of
 participation in educational activitiesFor purposes of determining monthly participation rates under this section, not more than 30 percent of the number of individuals in a State who are treated as having completed successful engagement in work activation for a month may be individuals who are determined to be engaged in work activation for the month by reason of participation in vocational educational training.
							(f)State option for participation requirement exemptions
 (1)In generalFor any fiscal year, a State agency, at the option of the State agency, may— (A)exempt a household that includes a child who has not attained 12 months of age from engaging in work activation; and
 (B)disregard that household in determining the monthly participation rates under this section until the child has attained 12 months of age.
 (2)ExclusionFor purposes of determining monthly participation rates under this section, a household that includes a child who has not attained 6 years of age shall be considered to be successfully engaged in work activation for a month if a member of the household receiving supplemental nutrition assistance program benefits is engaged in work activation for an average of at least 20 hours per week during the month.
							(g)Penalties against individuals
 (1)In generalExcept as provided in paragraph (3), if an eligible participant in a household receiving assistance under the State program funded under this section fails to complete successful engagement in work activation in accordance with this section, the State agency shall—
 (A)in accordance with paragraph (2), reduce the amount of assistance otherwise payable to the entire household pro rata (or more, at the option of the State agency) with respect to the month immediately after any month in which the eligible participant fails to perform; or
 (B)terminate the assistance entirely. (2)Pro rata reductionFor purposes of paragraph (1)(A), the amount of the pro rata reduction shall equal the product obtained by multiplying—
 (A)the normal monthly amount of assistance to the entire household that would have been received if not for the reduction under paragraph (1)(A); by
 (B)the proportion that— (i)the hours of required work and work preparation activities performed by the eligible participant during the month; bears to
 (ii)the number or hours of work and work preparation activities the State agency required the eligible participant to perform in accordance with this section.
 (3)ExceptionA State may not reduce or terminate assistance under the State program funded under this section or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B) of the Social Security Act (42 U.S.C. 609(a)(7)(B))) based on a refusal of an eligible participant to engage in work and work preparation activities required under this section if—
 (A)the eligible participant is a single custodial parent caring for a child who has not attained 6 years of age; and
 (B)the eligible participant proves that the eligible participant has a demonstrated inability (as determined by the State agency) to obtain needed child care, due to—
 (i)unavailability of appropriate child care within a reasonable distance from the home or work site of the eligible participant; or
 (ii)unavailability of all affordable child care arrangements, including formal child care and all informal child care by a relative or under other arrangements.
									(h)Limitation on hours of required participation in community service or workfare
 (1)In generalThe maximum number of hours during a month that an eligible participant shall be required under this section to work in a community service program or a workfare program under section 20 shall not exceed the quotient obtained by dividing—
 (A)the total dollar cost of all means-tested benefits received by the household for that month, as determined under paragraph (2); by
 (B)the Federal minimum wage. (2)Total dollar cost of all means-tested benefits defined (A)In generalExcept as provided in subparagraph (B), the total dollar cost of all means-tested benefits shall equal the sum of the dollar cost of all benefits received by the household from—
 (i)the supplemental nutrition assistance program; (ii)the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i) of such Act (42 U.S.C. 609(a)(7)(B)(i))); and
 (iii)any assistance provided to a household, landlord, or public housing agency (as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) to subsidize the rental payment for a dwelling unit, including assistance provided for public housing dwelling units under section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a) and assistance provided under section 8 of that Act (42 U.S.C. 1437f).
 (B)Value of benefits during sanctionFor purposes of subparagraph (A), if the dollar value of 1 or more benefits received by a household in a month has been reduced under subsection (g) or another sanction requirement, the calculated dollar value of the sanctioned benefits shall equal the dollar value of the benefit that would have been received if the benefit had not been reduced by the sanction.
 (3)Additional activitiesNothing in this subsection prevents a State agency from requiring an eligible participant to engage in activities not described in paragraph (1) for additional hours during the month.
							(i)Work activation participation goals
 (1)In generalAs a condition of receiving supplemental nutrition assistance program funds under this Act, except as provided in paragraph (2), a State agency shall achieve for each quarter of the fiscal year with respect to all eligible participants receiving assistance under the State program funded under this section for that fiscal year at least the participation rate specified in the following table:
								If the fiscal year is:The quarterly participation rate shall be at least:201720 percent201835 percent201950 percent202065 percent202180 percent.
 (2)Adjustment if recessionary periodIf the average national unemployment rate during a quarter of a fiscal year, as determined by the Bureau of Labor Statistics of the Department of Labor, is more than 8 percent, the participation goal for the immediately succeeding quarter shall equal the product obtained by multiplying—
 (A)the applicable quarterly participation rate under paragraph (1); by (B)0.8.
								(j)Calculation of work activation participation rates
 (1)Definition of sanctioned recipientIn this subsection, the term sanctioned recipient means any eligible participant who— (A)was required to participate in work activation in a month;
 (B)failed to perform the assigned work and work preparation activities so as to meet the relevant hourly requirements in subsection (c), (d), or (e)(2); and
 (C)was sanctioned by a reduced benefit payment in the subsequent month under subsection (g). (2)RequirementsThe work activation participation rate for a State for any quarter of a fiscal year shall equal the average of the monthly participation rates for the State during the 3 months of that quarter.
 (3)Monthly participation rateFor purposes of paragraph (2), the monthly participation rate shall equal the ratio of all countable participants to all eligible participants in the month, as determined under paragraph (4).
 (4)Ratio of all countable participants to all eligible participantsSubject to paragraph (5), the ratio of all countable participants to all eligible participants in a month equals the proportion that—
 (A)the sum obtained by adding— (i)all eligible participants who—
 (I)were required by the State to engage in interim work activation, full work activation, or education under subsection (e)(1) during the month; and
 (II)fulfilled the criteria for successful engagement in work activation for that activity during the month; and
 (ii)all sanctioned recipients for that month; bears to (B)the average number of eligible participants in the State in that month.
 (5)Multiple eligible participantsA married couple household consisting of more than 1 eligible participant shall be counted as a single eligible participant for purposes of calculating the participation rate under this subsection.
							(k)Penalties for inadequate State performance
 (1)In generalBeginning in the first quarter of fiscal year 2018 and for each subsequent quarter of fiscal year 2018 and of each subsequent fiscal year, each State shall count the monthly average number of countable participants under this section.
 (2)Reduction in fundingIf the monthly average number of countable participants in a State of a fiscal year is not sufficient to fulfill the relevant work activation participation goal under subsection (i) during that quarter, the supplemental nutrition assistance program funding for the State under this Act shall be reduced for the fiscal quarter that begins 180 days after the first day of the quarter in which the inadequate performance occurred in accordance with paragraph (3).
 (3)Funding in penalized quarterThe total amount of funding a State shall receive for all households with eligible participants for a quarter for which funding is reduced under paragraph (2) shall equal the product obtained by multiplying—
 (A)the total amount of funding that the State would have received in the preceding quarter for all households with eligible participants if no reduction had been in place; by
 (B)the ratio of all countable participants to all eligible participants (as determined under subsection (j)(4)) for the quarter that began 180 days before the first day of the quarter for which funding is reduced.
								(l)Funding To administer work activation
							(1)TANF funding
 (A)In generalNotwithstanding any other provision of law, for fiscal year 2017 and each subsequent fiscal year, a State that receives supplemental nutrition assistance program funds under this Act may use during that fiscal year to carry out the work activation program of the State under this section—
 (i)any of the Federal funds available to the State through the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) in that fiscal year; and
 (ii)any of the funds from State sources allocated to the operation of the program described in clause (i).
 (B)EffectAny State that uses State funds allocated to the State program funded under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) to administer the work activation program of that State under this section may treat those funds as qualified State expenditures (as defined in section 409(a)(7)(B)(i) of the Social Security Act (42 U.S.C. 609(a)(7)(B)(i))) for purposes of meeting the requirements of section 409(a)(7) of the Social Security Act (42 U.S.C. 609(a)(7)) in that fiscal year.
 (2)Workforce investment act fundingNotwithstanding any other provision of law, for fiscal year 2017 and each subsequent fiscal year, a State that receives Federal funds under the Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.) may use up to 50 percent of those funds during that fiscal year to carry out the work activation program of the State under this section.
 (3)Supplemental nutrition assistance program employment and training programNotwithstanding any other provision of law, for fiscal year 2017 and each subsequent fiscal year, a State that receives Federal funds under this Act for an employment and training program under section 6(d) may use those funds during that fiscal year to carry out the work activation program of the State under this section..
			IIIPreparing More TANF Recipients for Work
 301.Work preparation programSection 407 of the Social Security Act (42 U.S.C. 607) is amended by adding at the end the following new subsection:
				
					(j)Work preparation program
 (1)In generalA State to which a grant is made under section 403 for a fiscal year, in addition to achieving the minimum participation rates required for the fiscal year under paragraphs (1) and (2) of subsection (a), shall operate a work preparation program for eligible participants that meets the requirements of this subsection and shall achieve the minimum work preparation participation rate specified in the following table for each quarter of the fiscal year with respect to all eligible participants receiving assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) who are not engaged in employment in any month during the fiscal year:
							If the fiscal year is:The minimum work preparation rate for the quarter is:201725 percent201850 percent2019 or thereafter75 percent.
 (2)Eligible participant definedIn this subsection, the term eligible participant means, with respect to a month, an individual who— (A)is a parent of a family in which a parent or child receives assistance under the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)) in the month; and
 (B)is employed less than 40 hours in the month. (3)Special rules for married couples with childrenIn the case of a married 2-parent family—
 (A)the parents shall only be considered to be eligible participants for a month for purposes of this subsection if the sum of the combined hours of employment for the month for both spouses is less than 40 hours;
 (B)if the parents are eligible participants for a month for purposes of this subsection, only 1 of the parents shall be required to participate in the work preparation program under this subsection in a month; and
 (C)the sum of the hours required of the parents for purposes of meeting the monthly minimum participation rate required for purposes of subsection (a) and meeting the monthly work preparation rate required under this subsection shall not be greater than the hours required for a single head of household for purposes of meeting such rates.
 (4)Work preparation requirementsIn order to be considered to be engaging in work preparation for a month, an eligible participant shall engage in 1 or more work preparation activities (as defined in paragraph (5)) for at least an average of 30 hours per week during the month.
 (5)Work preparation activities definedIn this subsection, the term work preparation activity means the following: (A)Work experience (including work associated with the refurbishing of publicly assisted housing) if sufficient private sector employment is not available.
 (B)On-the-job training. (C)Job readiness assistance.
 (D)Community service programs (not to exceed the maximum number of hours determined under paragraph (9)).
 (E)Workfare programs (not to exceed the maximum number of hours determined under paragraph (9)). (F)Vocational educational training (not to exceed 12 months with respect to any individual).
 (G)Job skills training directly related to employment. (H)Education directly related to employment, in the case of an eligible participant who has not received a high school diploma or a certificate of high school equivalency.
 (I)Satisfactory attendance at secondary school or in a course of study leading to a certificate of general equivalence, in the case of an eligible participant who has not completed secondary school or received such a certificate.
 (J)The provision of child care services to an individual who is participating in a community service program.
 (K)Supervised job search (as defined in paragraph (7)). (6)Priority for community serviceAt least 20 percent of the eligible participants who are required to participate in work preparation for a month shall participate in a community service program or a workfare program.
 (7)Supervised job search definedIn this subsection, the term supervised job search means a job search program that has the following characteristics: (A)The job search occurs at an official location where the presence and activity of the eligible participant can be directly observed, supervised, and monitored.
 (B)The eligible participant’s entry, time onsite, and exit from the official job search location are recorded in a manner that prevents fraud.
 (C)The eligible participant is expected to remain and undertake job search activities at the job search center.
 (D)The quantity of time the eligible participant is observed and monitored engaging in job search at the official location is recorded for purposes of compliance with the work and work activation requirements of sections 6(o) and 30 of the Food and Nutrition Act of 2008.
							(8)Penalties against non-performing individuals
 (A)In generalIf an eligible participant fails to fully perform the work preparation activities required in accordance with this subsection, the State shall—
 (i)reduce the amount of assistance otherwise payable to the entire family of the eligible participant pro rata (or more, at the option of the State) with respect to the month immediately after any month in which the eligible participant so fails to perform; or
 (ii)terminate such assistance. (B)Pro rata reductionFor purposes of subparagraph (A)(i), the amount of a pro rata reduction in assistance shall be determined by multiplying the amount of monthly assistance that would, in the absence of the application of this paragraph be paid to the entire family, by the ratio of—
 (i)the hours of required work and work preparation activities performed by the eligible participant during the month; over
 (ii)the number or hours of work and work preparation the State required the eligible participant to perform in accordance with the requirements of this section.
								(9)Limitation on countable hours of participation in community service or workfare
 (A)In generalThe maximum number of hours that an eligible participant may be counted as engaging in a community service program or a workfare program in a month for purposes of meeting the minimum work preparation rates for the month under this subsection shall not exceed the total dollar cost of all means-tested benefits received by the eligible participant's family for the month divided by the Federal minimum wage.
							(B)Total dollar cost of all means-tested benefits defined
 (i)In generalIn this subsection, the term total dollar cost of all means-tested benefits means the sum of the dollar cost of all benefits received by a family under— (I)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (II)the State program funded under this part or any other State program funded with qualified State expenditures (as defined in section 409(a)(7)(B)(i)); and
 (III)any assistance provided to a household, landlord, or public housing agency (as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) to subsidize the rental payment for a dwelling unit, including assistance provided for public housing dwelling units under section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a) and assistance provided under section 8 of that Act (42 U.S.C. 1437f).
 (ii)Value of benefits during sanctionFor purposes of clause (i), if the dollar value of 1 or more benefits received by a household in a month has been reduced under paragraph (8) or another sanction requirement, the calculated dollar value of the sanctioned benefits shall equal the dollar value of the benefit that would have been received if the benefit had not been reduced by the sanction.
 (C)Additional activitiesNothing in this paragraph shall prevent a State from requiring an eligible participant to engage in activities not described in subparagraph (A) for additional hours during a month.
							(10)Calculation of work preparation participation rates
 (A)Definition of sanctioned recipientIn this subsection, the term sanctioned recipient means any eligible participant who— (i)was required to participate in work preparation in a month;
 (ii)failed to perform the assigned work and work preparation activities so as to meet the relevant hourly requirements; and
 (iii)was sanctioned by a reduced assistance payment in the subsequent month under paragraph (8). (B)RequirementsThe work preparation participation rate for a State for any quarter of a fiscal year shall equal the average of the monthly participation rates for the State during the 3 months of that quarter.
 (C)Monthly participation rateFor purposes of subparagraph (B), the monthly participation rate shall equal the ratio of all countable participants to all eligible participants in the month, as determined under subparagraph (D).
 (D)Ratio of all countable participants to all eligible participantsSubject to subparagraph (E), the ratio of all countable participants to all eligible participants in a month equals the proportion that—
 (i)the sum obtained by adding— (I)all eligible participants who—
 (aa)were required by the State to engage in work preparation during the month; and (bb)fulfilled the criteria for successful engagement in work preparation during the month; and
 (II)all sanctioned recipients for that month; bears to (ii)the average number of eligible participants in the State in that month.
 (E)Multiple eligible participantsA married couple household consisting of more than 1 eligible participant shall be counted as a single eligible participant for purposes of calculating the participation rate under this paragraph.
							(11)Penalties for inadequate State performance
 (A)In generalBeginning in the first quarter of fiscal year 2018 and for each subsequent quarter of fiscal year 2018 and of each subsequent fiscal year, each State shall count the monthly average number of countable participants under this subsection.
 (B)Reduction in fundingIf the monthly average number of countable participants in a State is not sufficient to meet the work preparation participation rate required under paragraph (1) during that quarter, the grant payable to the State under section 403(a)(1) shall be reduced for the fiscal quarter that begins 180 days after the first day of the quarter in which the inadequate performance occurred in accordance with subparagraph (C).
 (C)Funding in penalized quarterThe total amount of funding a State shall receive for a quarter for which funding is reduced under subparagraph (B) shall equal the product obtained by multiplying—
 (i)the total amount of funding that the State would have received in the preceding quarter for the grant payable to the State under section 403(a)(1) if no reduction had been in place; by
 (ii)the ratio of all countable participants to all eligible participants (as determined under paragraph (10)(D)) for the quarter that began 180 days before the first day of the quarter for which funding is reduced..
			302.Changes to mandatory work requirements
				(a)Elimination of separate participation rate requirements for 2-Parent families
 (1)In generalSection 407 of the Social Security Act (42 U.S.C. 607) is amended— (A)in subsection (a)—
 (i)by striking all through A State the first place it appears and inserting the following:  (a)Participation rate requirementsA State; and
 (ii)by striking paragraph (2); (B)in subsection (b)—
 (i)in the subsection heading, by striking Rates and inserting Rate; (ii)in paragraph (1)(A), by striking (a)(1) and inserting (a);
 (iii)by striking paragraph (2) and redesignating paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4), respectively;
 (iv)in paragraph (3) (as so redesignated), by striking paragraphs (1)(B) and (2)(B) and inserting paragraph (1)(B); and (v)in paragraph (4) (as so redesignated), by striking rates and inserting rate; and
 (C)in subsection (c)— (i)in paragraph (1)—
 (I)by striking all through For purposes of subsection (b)(1)(B)(i) and inserting the following:  (1)General rulesFor purposes of subsection (b)(1)(B)(i); and
 (II)by striking subparagraph (B); and (ii)in paragraph (2)(D)—
 (I)by striking paragraphs (1)(B)(i) and (2)(B) of subsection (b) and inserting subsection (b)(1)(B)(i); and (II)by striking in all families and in 2-parent families, respectively,.
 (2)Conforming amendmentThe paragraph heading for section 409(a)(3) of such Act (42 U.S.C. 609(a)(3)) is amended by striking Rates and inserting Rate.
 (b)Application of state option for participation requirement exemption to all familiesSection 407(b)(4) of the Social Security Act (42 U.S.C. 607(b)(4)), as redesignated and amended by subsection (a)(1)(B), is amended—
 (1)by striking an individual who is a single custodial parent caring for and inserting a family that includes; and (2)by striking such an individual and inserting such a family.
 (c)Application of child under 6 work participation rule to all familiesSection 407(c)(2)(B) of the Social Security Act (42 U.S.C. 607(c)(2)(B)) is amended to read as follows:
					
						(B)Family with child under age 6 deemed to be meeting work participation requirements if any parent is
 engaged in work for 20 hours per weekFor purposes of determining monthly participation rates under subsection (b)(1)(B)(i), a family that includes a child who has not attained 6 years of age is deemed to be engaged in work for a month if any parent is engaged in work for an average of at least 20 hours per week during the month..
 (d)Effective dateThe amendments made by this section take effect on October 1, 2017. IVModification to means-tested housing programs 401.DefinitionsIn this title:
 (a)Covered State housing programThe term covered State housing program means a housing program carried out by a State using grant funds awarded under section 404. (b)Means-Tested housing programThe term means-tested housing program means each of the following Federal programs:
 (1)The project-based and tenant-based rental assistance programs under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f).
 (2)Public housing assistance under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.). (3)The HOME Investment Partnerships Program under title II of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12721 et seq.).
 (4)Homeless Assistance Grants under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.).
 (5)Assistance from the Rural Housing Insurance Fund under section 517 of the Housing Act of 1949 (42 U.S.C. 1487).
 (6)Assistance from the Rural Housing Service (other than assistance described in paragraph (5)). (7)The supportive housing for the elderly program under section 202 of the Housing Act of 1959 (12 U.S.C. 1701q).
 (8)Native American Housing Block Grants under title I of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111 et seq.).
 (9)The rental assistance programs under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s) and section 236(f)(2) of the National Housing Act (12 U.S.C. 1715z–1).
 (10)The supportive housing for persons with disabilities program under section 811(d)(2) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013(d)(2)).
 (c)SecretaryThe term Secretary means the Secretary of Housing and Urban Development. (d)StateThe term State means a State, the Commonwealth of Puerto Rico, the District of Columbia, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
 (e)State recipientThe term State recipient means a State that receives a grant under this title. 402.Repeal of means-tested housing programsEffective October 1, 2017, no Federal funds shall be made available to carry out any means-tested housing program and no Federal officer or employee shall take any action to carry out such a program.
 403.Authorization of appropriationsWith respect to the total amount authorized to be appropriated for means-tested housing programs for fiscal year 2016, there is authorized to be appropriated to carry out section 404, an amount equal to—
 (1)such amount for each of fiscal years 2017 through 2022; (2)90 percent of such amount for fiscal year 2023;
 (3)80 percent of such amount for fiscal year 2024; (4)70 percent of such amount for fiscal year 2025;
 (5)60 percent of such amount for fiscal year 2026; and (6)50 percent of such amount for fiscal year 2027.
				404.Grants to States
 (a)In generalBeginning with fiscal year 2017, and for each fiscal year thereafter, the Secretary shall award grants to eligible States—
 (1)using amounts authorized to be appropriated under section 403; and (2)in accordance with this section.
 (b)AllotmentsFrom the amount appropriated to carry out this section for a fiscal year, the Secretary shall allot to each eligible State an amount that bears the same relationship to such appropriated amount as the amount that the State received for means-tested housing programs for the most recent fiscal year for which satisfactory data is available bears to the total amount appropriated for means-tested housing programs for that fiscal year.
 (c)ApplicationTo be eligible to receive a grant under this section, a State shall submit an application to the Secretary that includes the amount the State received for the previous year’s means-tested housing programs.
 (d)Use of fundsA State that receives a grant under this section may only use the amounts of the grant— (1)to fund housing programs in the State;
 (2)to administer the programs described in paragraph (1); and (3)to provide direct technical assistance, oversight, monitoring, research, and training with respect to the programs described in paragraph (1).
 (e)Matching fundsA State that receives a grant under this section shall provide, toward the cost of the programs assisted under the grant, from non-Federal sources, an amount equal to 20 percent of the amount of the grant.
 (f)FlexibilityNotwithstanding any other provision of Federal law (other than this section), a State that receives a grant under this section—
 (1)shall have full flexibility to use the amounts of the grant to finance a housing provider, service, or program; and
 (2)in particular, to the extent permitted under State law, may use the amounts of the grant to establish a portable voucher system that allows a parent of a low-income child to use a portion of the grant funds, other available public funds, or private funds to pay some or all of the costs of attendance at a private prekindergarten education program.
					405.State recipient reports
 (a)Self-AssessmentsA State that receives a grant under section 404 annually shall conduct a comprehensive self-assessment of the effectiveness and progress of the covered State housing programs of the State during the most recent fiscal year in meeting program goals established by the State.
				(b)Reports
 (1)In generalA State that receives a grant under section 404 shall develop and make available to the public— (A)an online and searchable report containing the self-assessment conducted under subsection (a); and
 (B)an improvement plan to strengthen any areas identified in the self-assessment as weaknesses or in need of improvement.
 (2)Personal informationA State may not reveal, in a report developed under paragraph (1), any personally identifiable information about any participant in a covered State housing program of the State.
 (3)ContentsA State shall include in each report developed under paragraph (1)— (A)the total amount of public and private funds received by the State for covered State housing programs and the amount received from each source during the most recent fiscal year;
 (B)an explanation of budgetary expenditures for covered State housing programs during the most recent fiscal year and a proposed budget for those programs for the subsequent fiscal year; and
 (C)the total number of low-income participants served by covered State housing programs and the average monthly enrollment in those programs during the most recent fiscal year.
						406.Research
				(a)Study
 (1)In generalThe Comptroller General of the United States shall conduct a study of the different approaches and best practices used by States in carrying out this title.
 (2)ScopeThe material studied under paragraph (1) shall be limited to the information provided by States in the reports made available under section 405(b).
 (b)ReportNot later than October 1 of the fourth fiscal year beginning after the date of enactment of this Act, the Comptroller General shall submit a report containing the results of the study conducted under subsection (a) to—
 (1)the Committee on Banking, Housing, and Urban Affairs of the Senate; (2)the Committee on the Budget of the Senate;
 (3)the Committee on Financial Services of the House of Representatives; and (4)the Committee on the Budget of the House of Representatives.
 407.Rule of constructionNothing in this title shall be construed to authorize the Secretary or any employee or contractor of the Department of Housing and Urban Development to mandate, direct, or control the selection of a covered State housing program by a State.
			VProhibition on funding of abortion
 501.Prohibition on funding for abortionsNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for any abortion.
 502.Prohibition on funding for health benefits plans that cover abortionNone of the funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended for health benefits coverage that includes coverage of abortion.
 503.Prohibition on tax benefits relating to abortionFor taxable years beginning after the date of the enactment of this section, no credit shall be allowed under the internal revenue laws with respect to amounts paid or incurred for an abortion or with respect to amounts paid or incurred for a health benefits plan (including premium assistance) that includes coverage of abortion.
 504.Construction relating to separate coverageNothing in this title shall be construed as prohibiting any individual, entity, or State or locality from purchasing separate abortion coverage or health benefits coverage that includes abortion so long as such coverage is paid for entirely using only funds not authorized or appropriated by Federal law and such coverage shall not be purchased using matching funds required for a federally subsidized program, including a State's or locality's contribution of Medicaid matching funds.
 505.Construction relating to the use of non-Federal funds for health coverageNothing in this title shall be construed as restricting the ability of any non-Federal health benefits coverage provider from offering abortion coverage, or the ability of a State or locality to contract separately with such a provider for such coverage, so long as only funds not authorized or appropriated by Federal law are used and such coverage shall not be purchased using matching funds required for a federally subsidized program, including a State's or locality's contribution of Medicaid matching funds.
 506.Treatment of abortions related to rape, incest, or preserving the life of the motherThe limitations established in this title shall not apply to an abortion— (1)if the pregnancy is the result of an act of rape or incest; or
 (2)in the case where a woman suffers from a physical disorder, physical injury, or physical illness that would, as certified by a physician, place the woman in danger of death unless an abortion is performed, including a life-endangering physical condition caused by or arising from the pregnancy itself.
				
